TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 13, 2016



                                     NO. 03-15-00528-CV


                    The Texas Education Agency and Mike Morath,
              Commissioner of Education, in his Official Capacity, Appellants

                                                  v.

                    Academy of Careers and Technologies, Inc. d/b/a
              Academy of Careers and Technologies Charter School, Appellee




           APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
            VACATED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on August 21, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that the trial court lacked

subject-matter jurisdiction over the case. Therefore, the Court vacates the trial court’s order

granting the temporary injunction, dissolves the temporary injunction, and renders judgment

dismissing appellee’s suit for want of jurisdiction. Appellee shall pay all costs relating to this

appeal, both in this Court and the court below.